 200DECISIONSOF NATIONALLABOR RELATIONS BOARDScalera Bus Service,Inc.andBarbara L. Pallister.Case 22-CA-5358January 13, 1975SUPPLEMENTAL DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, ANDWALTHEROn April 15, 1974, the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding finding,inter alia,that Respon-dent had violated Section 8(a)(3) and (1) of the Na-tional Labor Relations Act, as amended, by discrimi-natorily discharging employees Barbara Pallister andEileen Paulsen.' The Board ordered that they be rein-stated and made whole for any loss of earnings suf-fered by reason of the discrimination against them.Thereafter, on March 25, 1975,- the Regional Direc-tor for Region 22 issued and served on the parties abackpay specification and notice of hearing. Respon-dent filed an answer on April 8, 1975. On July 18 andAugust 4, 1975, a hearing was held before Adminis-trative Law Judge Thomas A. Ricci for the purposeof determining the issues and amounts of money dueunder the backpay specification.On October 8, 1975, Administrative Law JudgeRicci issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a brief inreply.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs,and has decided to affirm the rulings, findings,2 andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Scalera Bus Service, Inc.,South Plainfield, New Jersey, its officers, agents, suc-cessors, and assigns, shall take the action set forth intheAdministrative Law Judge's recommended Or-der.i210 NLRB 63(1974).`2 The Respondent has excepted to certaincredibilityfindings made by theAdministrative Law Judge.It is the Board's establishedpolicy notto over-rule an Administrative Law Judge's resolutions with respectto credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.StandardDryWell Products,Inc,91NLRB 544 (1950), enfd 188F.2d 362 (C.A. 3, 1951)We have carefullyexamined the record and find no basis for reversing his findings.DECISIONTHOMASA. Ricci,Administrative Law Judge:This is abackpay proceeding,in which a hearing was held on July18 and August 4, 1975, at Newark, New Jersey.On April15, 1974,the Board found that Scalera Bus Service, Inc.,here called the Respondent,had illegally discharged Bar-bara Pallister and Eileen Paulsen,women schoolbus driv-ers, and on March 25,1975, the Regional Director issued abackpay specification precisely setting out the amountsnow due to two discriminatees pursuant to the Board's af-firmative remedial order. In its answer the Respondentcontends,for various reasons, that the improperly laid offemployees are entitled to no make-whole compensation atall.Briefs werefiled bythe General Counsel and the Re-spondent after the close of the hearing.Uponthe entire record and from my observation of thewitnesses,Imake the following:FINDINGS OF FACTBoth Pallister and Paulsen were fired on February 2,1973, and each was offered reinstatement on August 23,1974; they must therefore be made whole for what loss ofearnings they suffered during the intervening period. In thespecifications the measure of what they would have earnedhad they not been discharged is judged by what they infact earned while on the job from the week ending Septem-ber 9, 1972, to the week ending when they left the Compa-ny.The Respondent raises no issue on this score. Thewomen drove schoolbuses, and therefore did not worksummers, when schools are closed. This fact of life in theiremployment is equally reflected in the calculations whichalso assume they would have earned nothing during thesummers of 1973 and 1974. They looked for replacementjobs, and both worked briefly in March 1973 for the Piscat-away Board of Education, Pallister earning $49.14 andPaulsen $13.83. Early in 1974 Pallister "lowered hersights," and found work as a bookkeeper with more sub-stantial earnings during the remainder of the backpay peri-od. Paulsen continued to look for busdnving work but wasunable to find any until the school year following the back-pay period.In denying any financial responsibility now, the Respon-dent makes three contentions: (1) It asserts, on the basis ofcontemporaneous newspaper want ads for schoolbus driv-ers, that neither woman made a reasonable search for inter-im work. (2) It contends that both women willfully quittheir jobs at the Piscataway Board of Education in March1973. (3) And it argues that both refused to accept joboffers with a company called Wussler.The issues raised must, of course, be considered in lightof legal principles applicable to backpay proceedings,222 NLRB No. 39 SCALERA BUS SERVICE201which are not to be confused with rules of law governingunfair labor practice complaintcases.As the Companyhere was responsible-in contravention of law-for thesetwo persons' loss of employment, it is legally obligated tocompensate them, to make them whole. This is the sub-stanceof the Board's direct remedial order. If the Respon-dent believes that, in this particularinstance,such legalobligation-a corrective exaction-ought be lifted, the bur-den rests on it to prove adequate reason foranyexemptionto the rule. "the burden is upon the employer to establishfacts which would negative the existence of liability to agivenemployee or which would mitigate that liability."N.L.R.B. v. Brown and Root, Inc.,311 F.2d 447 (C.A. 8,1963). And whenever in the total picture there do appearuncertainties or ambiguities "the backpay claimant shouldreceive the benefit of any doubt rather than the Respon-dent, the wrongdoer responsible for the existence of anyuncertainty and against whom any uncertainty should beresolved."United Aircraft Corporation,204 NLRB 1068(1973); see alsoRutter-Rex,194 NLRB 19 (1971), andN.L.R.B.v.Miami Coca-Cola Bottling Company, 360 F.2d569 (C.A. 5, 1966).The two women reported to the USES after their dis-charges, and regularly thereafter for some months. Indeedthey had to do that, for they were paid unemployment ben-efits later. Paulsen testified she kept looking for a job in thenewspapers, and listed the Newark Star Ledger, the Mes-senger Gazzette, and the Courier. She also said she went toa number of companies to apply directly-naming, as sherecalled, Oak Tree, Romano, Williams, Van Cleef, Onka,and Millstone. She said these were local bus operators. Shealso said that nobody had a regular job for her. Pallistertestified she looked, in the Courier News and in the StarLedger, and applied, as she recalled, to the following com-panies:Biern'sMannions, Tir-R, Oak Tree, Ramano's.Pallister said she went to these companies many times, butalways without success. And, as stated, she finally lookedinto other fields and found a job with a sales corporation.The Board has held, particularly in the light of the pre-sumptive liability of the Respondent-or of the affirmativeburden resting on it to avoid liability-that this sort ofactivity shown of record fully warrants a full backpay or-der.And if, after a search of this kind, the discriminateesucceedsin earning only very little, or even nothing, thatfact alone will not suffice to support a finding that theformer employees failed to make a reasonable search. SeeN.L.R.B. v. Miami Coca-Cola, supra, and Cornwall Compa-ny, Inc.,171 NLRB 342 (1968).In view of what appear to be the veryspecialcircum-stances ofemployment in this case, it will be best to con-sider the second of the Company's arguments first. Ladyschoolbus drivers are paid by the run-a few in the morn-ing and a few in the afternoon, when the schools open andclose.The pay often varies with the distance. But at Scal-era, these two women were full-time and regular drivers, atleast to the extent that the phrase "full-time" can be said toapply. During the last 5 months of their employment Pallis-ter averaged 4.5 days of work weekly and Paulsen 4.25days. There is indication the difference between these fig-ures and 5 days every week was occasioned by nonschooldays during the school year. And because pay was by thenumber of runs, and varying distances, Pallister'searningsaveraged $17.59 daily and Paulsen's $16.04. It must be keptin mind, therefore, that these were thesignificant aspects ofthe jobs from which they were discharged and which theyhad a right to seek to replace.One week in March 1973 Pallister worked during 4 daysfor the Piscataway Board of Education-March 5, 6, 7,and 8-and earned $49.14;Paulsenworked during 3 daysthatweek-March 6, 7, and 9-and earned a total of$13.83. They were sent their checks some time later andnever returned. Paulsen's testimony about this-work is thata Mrs. Knabe, transportation supervisor of the PiscatawayBoard of Education, "had heard that we were fired and shehad some people out sick and asked us if we would fill in orasked me if I would fill in." Paulsen added that Knabenever offered her a full-time position or a permanent part-time job. "I worked 2 days and there was no work on the3rd day and she called me back again for the 3rd day andthat was the last I heard from her." Pallister's testimony isthat a Mrs. Wosatka said to her that Knabe "had a prob-lem with girls out sick with the flu or whatever, and Mrs.Wosatka asked me if I wanted to call her and help her out.That was it, help her out." Pallister said she worked the fewdays and then never calledin again.She added that Knabegave her to understand the work was"fill in" while girlswere out sick, and that she too was never offered a full-time or part-time job.Knabe was called as ' a witness by the Respondent. Ideem the totality of her testimony as virtual corroborationof that of the two drivers. She started by saying "I hadquite a few let's say openings, so that they said they wouldhelp me out." "As best as my memory can go back,Eileen[Paulsen] was supposed to help me outuntilI gotrelief orwhatever." After saying Paulsen called her office to say shechose not to return, the witness added without logical ex-planation, "I probably expected her in the next day or so."Knabe made it a practice to place ads in the paperscallingfor drivers. The one she placed on March 18, the very weekafter she was supposed, according to the Respondent, tohave offered steady work to these two women, reads thatthere would be "future steady runspossible"[emphasis sup-plied] for applicants. Still, from her testimony at the hear-ing: "How did they come to say we will help you out, haveyou any idea? . . . The Witness; I had quite a number ofabsenteeism so ... .How does the phrase "helpme out" fit into any kind ofregular hiring for people in need of work? Why would anemployer speak of steady employment being only "possi-ble," except it be that all it really sought was hit and miss,or "fill in" for "absentees," as Paulsen quoted Knabe?With this evidence of Knabe's method of hiring-only tosatisfy passing and varying needs, but to guard against ap-plicants later claiming permanentstatus,I find all hernewspaper ads suspect. She placedno lessthan 36separatewant ads in the papers; they add little comfort to the affir-mative defense here. Knabe also testified that Pallister toldher she would not return because she received more moneyas unemployment benefits. Pallister denied saying this, andI credit her denial. Knabe was not a convincingwitness.The truth of the matter is neither of these two womenhad any job at all with Knabe; there was nothing they 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould abandon, or "quit." If, as -the Respondent wouldhave it, the women just did not want to work, why wouldthey stay at all during such a week? Most revealing of all,why would Paulsen work 2 days, waitone out, and comeback a third, to earn only $13, unless it be that she washoping for a real job but found it was not there. I find nomerit in the Respondent's contention that either Pallisteror Paulsenquit any job. -----About a month after the discharges the unemploymentoffice referred Paulsen to a company named Wussler BusService. She went there, but, as she testified, she did notaccept employment because "they were only paying sixdollars for the day . . . I believe it was two runs." "Andthey only had, you know, a minimum amount of trips."Whatever conversation Paulsen had with whoever talked toher that day took place over 2 years before she testified,and she was vague and somewhat confused in her story. Atone point she said the $6 was for one trip in the morningand another in the afternoon; later she said it was for twoin the morning and two in the afternoon.- In any event, sheadmitted the money was not enough under the circum-stances for her to go there as required. Pallister testifiedthat the unemployment people told her also about theWussler request for drivers, but that she did not have to gothere because it only paid $6 per day.For the purpose-of establishing that Paulsen was offeredwork that day that would pay $9 per day, rather than $6,the Respondent called Rose Wussler, who says she oper-ates the business. Wussler said that-her company, too, paysby the trip, the amount varying with the distance, becauseit services "different schools." She then said that in themorning there is a $6 trip and the second for only $3, andthat there are varying trips in the afternoon also. Her testi-mony shows that many of her drivers work only part-time;apparently this is her method of operation. Asked werethere people who do only the $6 trip, she answered, "I havepeople that do that too." Do any run trips both morningsand afternoons? "Some of them, yes." Asked directlywhether during the "first half of 1973" there were any full-time jobs available for women to drive for her, she an-swered: "Well, first of all there were only part-time jobs."Wussler then said she recalled speaking to two women sentby the unemployment office, and that she would recognizethem if she saw them again.Pallister and Paulsen wereboth sitting in the room, but Wussler did not point themout.Her final story is that the two women said nothingother than that the garage location was too far away forthem and just left. Recalled by the General Counsel, Paul-sen then said Wussler was not the woman she spoke to thatday and repeated that she had been offered only $6 ofwork daily.I credit Paulsen that she was only offered work for $6per day, and Pallister that she never went to Wussler's andthat she was told at the unemployment office she did nothave to go because the offer was only for $6. And I findunwarranted the Respondent's contention that because thetwo women did not accept whatever limited work the Wus-sler company wanted to give them, they thereby withdrewfrom the labor market and forfeited all backpay rights un-der the Board's make-whole order. Wussler said that neverbefore or since did the Piscataway area unemployment of-fice send applicants to her "because they don't usually ap-ply, from Piscataway,it's too faraway fromScotch Plains.They have to leave too -early in the morning to get on thejob by 7:15," "seven or eight miles," as she put-it. "Do youhave any drivers who come from that far away"? The Wit-ness:No." Scalera's place of business was near the ladies'homes, and they had a right to try to find at least compara-ble employment. It is the kind of work that requires thewomen to drive their own cars to, the schoolbus depots,mornings and afternoons.Considering the cost of personalautomobile transportation -these days,Wussler's statementthat her place is too far for these women can be under-stood. It was part-time work Wussler was offering, and Ican believe that she needed extras for both morning andafternoon runs. Even if it were $9 a day she offered, Pallis-ter and Paulsen were under no obligation to travel that farfor work during the reinstatement and backpay periods.The story of how this kind of business operates, graphi-cally illustrated by both the Piscataway Board of Educa-tion and the Wussler incidents, sheds a revealing light uponthe Respondent's last contention.Insofar as Pallister andPaulsen were concerned they learned that the various com-panies in this business look to serve their convenience with-out regard to the substantial interests of the women drivers.Itmay be that because the very nature of the work onlycalls for duty-a few hours in the morning and a few in theafternoon, the employers are unable to find drivers whowill accept the work as a full-time way of life. But it mayalso be that for that same practical time element reality, theemployers take advantage of the situation by using onlypart-timers on a loose come and go basis. This is-whatPallister and Paulsen met at the-Board of Education and atWussler. They said they found no jobs available at thevarious companies where they applied personally. Maybethese companies too only had need for "fill ins," or part-timers to use in place of "absentees."These two womenwere looking for regular employment and did not find it.Each said she read more than one local newspaper in thesearch, and there is no reason for disbelieving them.The Respondent would give the lie to all this by showingthat two other newspapers-the Home News of NewBrunswick, and the Courier News of Plainfield--did car-ry ads for schoolbus drivers almost every weekendthroughout the backpay period, the Home News on- Sun-days and the Courier News on Saturdays. And, photostatcopies of these papers do show a long list of such adsthroughout the 18-month period.The list is not as impressive, or significant, as at firstblush it appears to be. The Home News show about 200ads and the Courier about 150. Of these, however, 36 wereplaced by the Piscataway Board of Education, and the evi-dence here already shows what limited work opportunitiesthat employer had to offer. Not all the ads are clear as tolocation, some showing only a telephone number, which atbest does no more than approximate the place of the par-ticular bus garage to which any driver must always driveher personal car. We have it from the Respondent's ownwitness-Mrs.Wussler-that women who live as much as 7miles away cannot accept this kind of employment becausethe distance is too great. A good portion of the remainingads do clearly show that Pallister and Paulsen would have SCALERABUS SERVICE203had to travel more than that to be interviewed had theyanswered the ads. -Middlesex Bus Co., 8 miles away, 39 ads,Englishtown, 20 miles away, 6 ads; Watchung Hills HighSchool, 10 miles away, 24 ads; Hillsborough Board of Edu-cation, 18 miles, 13 ads; Ambrose Bus Co., 8 miles, 16 ads;Montgomery Township, 18 miles, 2 ads; Bridgewater, 10miles, 7 ads; Branchburg Township, 12 miles, 7 ads;Jamesborough and Monroe, each over 15 miles, 4 ads; etc.There are also five ads by Tri-R Bus Services and two byWussler, to each of which the employees did apply withoutsuccess.With this, the number-of ads that could possiblyhave been fit for Palhster and Paulsen shrinks greatly.Moreover, many of the remaining ads specified only part-time work as available.-On this total record, considering the far more limitedsignificance of all this-evidence about ads in other-newspa-pers than would have first appeared, -and the fact both thediscriminatees did keep an eye on the more than one othernewspapers which they did read, I find unconvincing thebroadside argument that the ladies must be denied anybackpay. A lot of people were out of work, at least asreported by governmental bureaus interested in the field.The-defense is not truly made more persuasive on the theo-ry that because the ladies were receiving unemploymentbenefits, itmust be presumed they quit, they just -did notcare to go to work. It could be said with no less logic thatbecause it was paying the ladies while theyidled,the unem-ployment office was making its -best effort to find work forthem,and that therefore,if, in its expertise,it thought anyof these ads could have helped,itwould have sent themthere. It did not.Pallister said at the hearing that for 2 weeks in April1973 she was ill and incapacitated,a few days in the hospi-tal and the other days at home. In the light of this informa-tion the General Counsel agrees that her gross earningsfigure in the Specifications be reduced by what Pallisterwould have earned with the Respondent those 2 weeks. Asshe worked an average of 4.5 days weekly before her dis-charge and earned $17.59 daily,ten times that amount forthe 2 weeks she was incapacitated is a proper deduction.Accordingly, her net backpay now due-becomes$3,511.41insteadof $3,669.72.On the basis of the foregoing findings of fact,conclu-sions, and the entire record in this proceeding,and pur-suant to Section 10(c) of the National Labor Relations Act,there is hereby issued the following recommended:ORDERScalera Bus Service, Inc., its officers, agents, successors,and assigns, shall pay to each of the individuals namedbelow the amount set forth opposite their names. BarbaraPallister $3,5 1 1.41. Eileen Paulsen $4,493.41.